Citation Nr: 0330490	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  94-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for impaired vision.

5.  Entitlement to service connection for residuals of a left 
wrist disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental condition.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing, diagnosed as bilateral hearing loss.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
athlete's foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Indianapolis, Indiana.


REMAND

The Board notes that the veteran recently submitted 
additional evidence in support of his claims, consisting of 
treatment records.  The record does not reflect that the 
additional evidence has been considered by the RO, or that 
waiver of such consideration has been submitted.  Therefore, 
this matter will be referred to the RO for review and 
preparation of a Supplemental Statement of the Case (SSOC), 
in the absence of a waiver of such review.  See 38 C.F.R. 
§ 20.1304 (2003).  

The record also discloses the veteran has reported more 
recent VA treatment for disabilities which are the subject of 
his appeal.  These medical reports have not been associated 
with the record for review in this matter.    

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently invalidated the regulations that 
empowered the Board to both issue written notification of the 
VCAA to veterans and to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  More recently, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  



Accordingly, to ensure due process, this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO is requested to obtain copies of 
any more recent VA and private medical 
records documenting treatment the veteran 
received for the disabilities which are the 
subject of this appeal, to include any VA 
treatment records dated from July 2002 to the 
present.

3.  The RO should thereafter readjudicate the 
issues on appeal, to include consideration of 
all additional evidence received since the 
statement of the case.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



